Citation Nr: 0736373	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-16 330A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Evaluation of service-connected lumbar spine disorder, 
currently rated as 60 percent disabling.  

2.	Extension of a temporary total evaluation, for October 21, 
2001 surgery related to the service-connected lumbar spine 
disorder, from March 1, 2002.   

3.	Extension of a temporary total evaluation, for March 27, 
2003 and April 10, 2003 surgeries related to the service-
connected lumbar spine disorder, from September 1, 2003.

4.	Service connection for a nerve disorder in the lumbar 
spine with decreased use of left side.  

5.	Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.  

6.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1970 to March 
1971.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.   

The record indicates that the veteran is currently 
incarcerated for drug-related offenses in the state of 
Indiana.  The veteran stated in January 2005 that he expected 
his confinement to last 4 to 5 years.  Due to his 
incarceration, the issues of entitlement to SMC and a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's low back disorder is not productive of 
ankylosis or vertebra fracture.     

2.	The veteran underwent lumbar spine surgeries on October 
26, 2001, on March 27, 2003, and on April 10, 2003.  

3.	The RO assigned temporary total ratings under 38 C.F.R. § 
4.30, based on surgical treatment of the lumbar spine 
requiring convalescence, for the periods from October 26, 
2001 to March 1, 2002, and from March 27, 2003 to September 
1, 2003.  

4.	Convalescence required from March 1, 2002, subsequent to 
October 2001 surgical treatment of the lumbar spine, is not 
shown.

5.	Convalescence required from September 1, 2003, subsequent 
to April 10, 2003 surgical treatment of the lumbar spine, is 
not shown.

6.	Medical evidence shows that the veteran's lumbar spine 
disorder includes nerve compression that causes 
symptomatology in the lower extremities.  

7.	A nerve disorder of the lumbar spine is related to a 
service-connected lumbar spine disorder and to a service-
connected right knee disorder.     


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 60 
percent, for the veteran's service-connected lumbar spine 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (2003); 38 
C.F.R. § 4.71a, General Rating for Diseases and Injuries of 
the Spine (2007).

2.	The criteria for an extension of a temporary total 
evaluation from March 1, 2002, for convalescence subsequent 
to surgery on the veteran's service-connected lumbar spine 
disorder, have not been met.  38 C.F.R. § 4.30 (2007).  

3.	The criteria for an extension of a temporary total 
evaluation from September 1, 2003, for convalescence 
subsequent to surgery on the veteran's service-connected 
lumbar spine disorder, have not been met.  38 C.F.R. § 4.30 
(2007).

4.	A nerve compression disorder of the lumbar spine is 
related to the veteran's service-connected lumbar spine 
disorder and service-connected right knee disorder.  
38 U.S.C.A. §§ 1110, 5107(b) (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for a 
low back disorder, service connection for a nerve disorder, 
and extensions of temporary total disability evaluations for 
the low back disorder.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between November 2002 and September 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide complete notification to the veteran until 
March 2006, after the initial adjudication of his claims.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

The Board will deny the veteran's claim for increased rating.  
As no new effective date or increased rating will be 
assigned, the Board finds no prejudice to the veteran with 
respect to this claim.  As for his claims for extensions of 
temporary total ratings, the Board notes that, following 
proper and complete notice for these particular claims, the 
RO readjudicated the claims in the September 2006 
Supplemental Statement of the Case.  See Mayfield, supra.  
And, the Board finds no prejudice with respect to the service 
connection claim here because that claim will be granted - 
the RO can remedy any notice problems when effectuating the 
award of service connection.  

The Board finds that no prejudice has been incurred by the 
veteran as a result of the untimely notice here.  VA has 
satisfied VCAA notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim for Increased Rating

The veteran claims that a service-connected knee disorder 
caused him to develop a lumbar spine disorder.  See 38 C.F.R. 
§ 3.310 (2007).  In August 2001, the RO granted the veteran's 
claim, and assigned a 10 percent evaluation.  The veteran 
appealed the assigned evaluation.  He argued that his 
symptoms warranted the assignment of a higher rating.  

During the pendency of the appeal, the RO increased the 
veteran's evaluation to 20 percent, and then, in June 2005, 
increased the evaluation to 60 percent effective the date of 
his claim.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating for Diseases and Injuries of the Spine (2007).  To 
compensate the veteran for convalescence related to lumbar 
spine surgeries, the RO also assigned 100 percent evaluations 
from October 2001 to March 2002, and from March 2003 to 
September 2003.  See 38 C.F.R. § 4.30 (2007).  

The veteran continues to maintain that a higher disability 
evaluation should be assigned for his lumbar spine disorder, 
and that the 100 percent evaluations assigned pursuant to 
38 C.F.R. § 4.30 should be extended beyond March 2002 and 
September 2003 (see Part III of this decision).  (On August 
20, 2002, the veteran's notice of disagreement to the rating 
decision earlier that month increasing his rating to 20 
percent was received.  His substantive appeal to the August 
2002 statement of the case was timely.)

The Board disagrees with the veteran's contentions.  In Part 
III of this decision, the Board will detail why 100 percent 
evaluations are not warranted (based on convalescence 
following spinal surgery) beyond March 2002 and September 
2003.  And here (Part II), the Board will detail why an 
initial rating in excess of 60 percent is unwarranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 (2003), or 
under 38 C.F.R. § 4.71a, General Rating for Diseases and 
Injuries of the Spine.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).    

	Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the back are rated under 38 C.F.R. § 4.71a 
(2007).  During the pendency of this appeal, the rating 
criteria for evaluating spinal injuries were amended, and 
became effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  Where a regulation changes after the 
claim has been filed and before the administrative process 
has been concluded, the version most favorable to the veteran 
applies unless otherwise provided by the Secretary of 
Veterans Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the Board will consider both sets of 
criteria in evaluating the veteran's claim.      

Under the old and new criteria pertaining to lower spine 
disorders, ratings of 10, 20, 30, 40, 50, 60 and 100 percent 
are authorized for such disorders as vertebra fracture and 
residuals, ankylosis, limitation of motion, lumbosacral 
strain, and for intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243 (2007).  Under the 
old and new criteria of 38 C.F.R. § 4.71a, a rating in excess 
of 60 percent may only be assigned for disorders involving 
ankylosis and vertebra fracture.  Id. 

	Evidence and Analysis 

In this matter, medical evidence demonstrates that the 
veteran has severe lumbar spine disorders to include 
intervertebral disc syndrome and limitation of motion.  

August 2000 VA Magnetic Resonance Imaging (MRI) revealed 
degenerative changes in the lumbar spine, with severe canal 
stenosis and bilateral moderate neural foraminal narrowing.  
An April 2001 VA compensation examination report noted lumbar 
spinal stenosis, degenerative changes, and bilateral moderate 
neural foraminal narrowing.  A June 2001 VA compensation 
examination report noted "typical symptoms of spinal 
stenosis" such as radiation into the lower extremities 
through the L5-S1 patterns.  This examiner found the 
veteran's stenosis mechanical in nature.  A June 2002 VA 
compensation examination report noted significant 
degenerative changes at L4-L5 disk space.  This report also 
noted a slow antalgic gait, limitation of motion, and pain on 
motion.  

An October 2002 VA x-ray report showed severe diskitis.  The 
examiner noted "marked limitation" in range of flexion and 
extension.  July 2002 VA MRI noted lumbar spondylosis from L3 
to S1, with most severe changes at L4-L5.  A June 2003 VA 
compensation examination report noted the veteran's 
considerable discomfort in the examination room, significant 
antalgic gait, significant back pain, and numbness in the 
legs.  February 2003 VA x-rays confirmed degenerative disc 
disease.  An October 2004 VA lumbar puncture and myelogram 
revealed residuals of the veteran's spinal surgeries, and 
revealed severe focal stenosis at the L4 level, and mild 
central stenosis at the L5-S1 levels.  And treatment records, 
reflecting VA treatment and treatment the veteran received 
while incarcerated in 2005, show complaints of chronic back 
pain and prescription of pain medication for back pain.  

The Board notes, however, that none of the medical evidence 
of record indicates vertebra fracture or ankylosis.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Moreover, nowhere in the claims file is it alleged, 
by the veteran or by his representative, that he has 
ankylosis in his spine, or that he has fractured his 
vertebra.  

Again, under the old and new criteria pertaining to disorders 
of the spine, a rating in excess of 60 percent may only be 
assigned for disorders involving ankylosis and/or vertebra 
fracture.  Id.  As there is no evidence of such disorders 
here, an increased rating is not warranted here under 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003) or under 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235-5243 (2007).     

The Board has considered whether a higher rating is warranted 
for the veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase under this authority unwarranted.  Simply 
put, for over 9 months the veteran has been assigned a 100 
percent evaluation for symptoms experienced while 
convalescing from his three back surgeries.  For the other 
periods since 2000, he has been compensated with a 60 percent 
rating for the "pronounced" limitations associated with his 
lumbar spine disorder.  The assigned ratings have accounted 
for his severe symptomatology, to include pain on motion.  No 
additional increase is necessary under Deluca, et al.  See 
38 C.F.R. § 5293 (2003).        

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Claims for Extensions of Temporary 
Total Evaluations

The veteran underwent three lumbar spine surgeries between 
October 26, 2001 and April 10, 2003.  On October 26, 2001, 
the veteran underwent L4-5 bilateral laminectomy, 
foraminotomy, and L5-S1 laminectomy, foraminotomy, 
bilaterally.  On March 27, 2003, he underwent L4-5 posterior 
lumbar interbody fusion.  On April 10, 2003, the veteran 
underwent irrigation and debridement of a lumbar spine wound 
related to an infection caused by the March 2003 surgery.  

The veteran filed claims for temporary total ratings for 
these surgeries.  See 38 C.F.R. § 4.30. 

In a February 2002 rating decision, the RO granted a 100 
percent rating from October 26, 2001 to February 1, 2002.  
The RO later extended this period to March 1, 2002.  The 
veteran appealed this rating to the Board in April 2003, and 
argued for a 100 percent evaluation beyond March 1, 2002.  

In a May 2003 rating decision, the RO granted a 100 percent 
rating from March 27, 2003 to June 1, 2003.  The RO later 
extended this period to September 1, 2003.  In May 2004, the 
veteran appealed this particular rating as well, arguing that 
a 100 percent evaluation should be extended beyond September 
1, 2003.  

Based on a review of the medical evidence, the Board finds 
the claimed extensions unwarranted (as noted earlier, the 
veteran is otherwise rated as 60 percent disabled for his 
lumbar disorder since May 2000).    

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2007).

The Court of Appeals for Veteran's Claims (Court) has held 
that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provision of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this matter, the crucial question is, to what extent was 
the veteran incapacitated subsequent to his three surgeries.  
In addressing this question, the Board notes that a total 
rating based on convalescence is not appropriate simply on 
the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following surgery.  The 
appropriate schedular rating is intended to cover these 
situations.  38 C.F.R. § 4.30(a) (2007).    	

	


After March 1, 2002

As noted, the veteran underwent lumbar spine surgery in 
October 2001, for which the RO granted a total rating for 
convalescence until March 2002.      

The medical evidence dated between March 2002 and March 2003 
- prior to the veteran's second lumbar spine surgery and 
during which time the veteran's back disability was rated as 
60 percent disabled - consists of the June 2002 VA 
compensation examination report, and of VA treatment records.  

This evidence reflects the veteran's complaints of pain on 
motion, particularly his complaints of radiating pain into 
his left leg.  The evidence continued to show severe 
degenerative joint and disc disease.  And the evidence 
indicates that several weeks of incarceration beginning in 
February 2002 aggravated the veteran's symptoms.      

Despite these symptoms, the June 2002 VA examiner noted that 
the veteran walked with an antalgic gait but without an 
assistive device.  This examiner noted a well-healed midline 
incision that was nontender.  He noted forward flexion of 85 
degrees with 10 degrees of hyperextension.  The examiner 
noted full right side lower extremity strength and strength 
of 4/5 on the left side.  And he noted the veteran as 
neurologically intact.   

The VA treatment records reflect the veteran's complaints of 
pain, but also note the veteran's ability to ambulate 
independently.  In fact, a May 2002 record indicated a 
"steady gait."  

	After September 2003

As noted, the veteran again underwent lumbar spine surgeries 
on March 27, 2003, and on April 10, 2003 for which the RO 
assigned a total rating for convalescence until September 1, 
2003.  

The record demonstrates that the veteran incurred an 
infection from the March 2003 surgery, which gave rise to the 
April 2003 surgery.  And the record indicates that the 
veteran's lumbar disorder alleviated following his April 2003 
surgery.  

But the record indicates that, after another period of 
incarceration beginning in November 2004, the veteran's 
lumbar spine disorder deteriorated significantly.  

The medical evidence pertaining to the veteran's lumbar spine 
disorder (dated after the April 2003 surgery) consists of a 
June 2003 VA compensation examination report, VA treatment 
records, and treatment records from the Indiana Department of 
Correction.  

In the June 2003 examination report, the examiner noted the 
veteran's complaints of continued back pain, of the use of a 
hard-shell back support brace, significant antalgic gait, and 
a significantly inflamed midline scar secondary to surgery.  
The examiner also noted alleviated leg pain, and no 
significant weakness in the legs.  Nevertheless, the examiner 
found the veteran unable to be employed at that time due to 
continued convalescence from the April 2003 surgery.    

But later VA treatment records, dated prior to the November 
2004 incarceration, indicate that the veteran was ambulatory, 
capable of driving a vehicle, in "no acute distress[,]" 
able to stand on his toes and heels, with normal active range 
of motion, and with no weakness in the lower extremities.  

The Board recognizes that there is a paucity of medical 
evidence between April 2003 and November 2004, however.  The 
record shows that the veteran repeatedly failed to appear for 
pain clinic appointments prior to his incarceration.  And the 
record shows that the veteran did not appear for scheduled 
November 2004 and January 2005 VA compensation examinations 
due to his incarceration.   

Moreover, the record indicates that the veteran habitually 
used cocaine during this period, and continuously sought 
narcotic pain medication from his VA providers, which VA 
medical personnel resisted.  In fact, a January 2004 VA 
physician noted "substance abuse with drug-seeking 
behavior."  

Evidence of record - in documents received from the Indiana 
Department of Correction and in statements from the veteran - 
show that the veteran has been repeatedly incarcerated since 
1994 for drug-related convictions.  The record indicates that 
the veteran is currently incarcerated for drug-related 
offenses in the state of Indiana, and that he stated in 
January 2005 that he expected his confinement to last 4 to 5 
years.  

The veteran's disorder clearly deteriorated during the period 
of incarceration beginning in November 2004.  Prison 
treatment records dated in 2005 note chronic low back pain.  
A January 2005 prison treatment record indicates "marked" 
decrease in range of motion.  A March 2005 prison treatment 
record indicates unsteady gait even with assistance of a 
cane, and spasms during urination.    

In summary, VA and prison treatment evidence shows that the 
veteran has a severe lumbar spine disorder with 
"pronounced" symptomatology such as chronic pain, 
radiation, and lower extremity numbness.  Despite the 
veteran's three surgeries, the record continues to show that 
the veteran has a severe lumbar spine disorder that appears 
to be worsening.  

Nevertheless, temporary total evaluation extensions are not 
warranted here because the veteran's post-surgery 
convalescence did not extend beyond March 2002 and September 
2003.  The veteran's lumbar spine improved following his 
October 2001 surgery, even though the lower back eventually 
worsened again resulting in the March and April 2003 
surgeries.  

And the evidence indicates that the veteran's lumbar disorder 
again improved following the April 2003 surgery, but then 
significantly deteriorated due to the veteran's neglect 
(perhaps related to his drug abuse activity) and perhaps even 
due to the treatment environment in prison.  

It is clear that the veteran has a severe lumbar spine 
disorder with "pronounced" symptomatology.  But a total 
rating based on convalescence is not warranted (beyond the 
nine months already granted) merely because the veteran's 
lumbar spine disorder continues to be symptomatic, or became 
worse, following his three surgeries.  The appropriate 
schedular rating under 38 C.F.R. § 4.71a is intended to cover 
these situations.  38 C.F.R. § 4.30(a) (2007).    
  
Hence, extensions of temporary total evaluations beyond March 
2002 or September 2003 are not warranted here.  38 C.F.R. § 
4.30 (2007).

As the preponderance of the evidence is against the veteran's 
38 C.F.R. § 4.30 claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

IV.  The Merits of the Claim for Secondary Service Connection

The veteran claims that a nerve disorder affecting his lower 
left side and leg relates to his service-connected right knee 
disorder, and to his service-connected lumbar spine disorder.  
The RO denied the veteran's claim in a January 2005 rating 
decision, which the veteran appealed to the Board.  For the 
reasons set forth below, the Board disagrees with the RO's 
decision here.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted in Part II of this decision, the record demonstrates 
that the veteran has a current low back disorder.  Also as 
noted in Part II of this decision, a neurological component 
comprises part of the lower spine disorder.  VA medical 
evidence consistently demonstrates since 2000 that the 
veteran has intervertebral disc syndrome, lumbar spinal 
stenosis, neural foraminal narrowing, and "probable" 
sciatica (July 2000 VA treatment record).  Moreover, the 
Board notes the veteran's many consistent complaints of lower 
extremity radicular pain, spasms, and numbness.  

As no medical evidence of record disputes the veteran's claim 
to a current neurological disorder of the lower spine, the 
first element of 38 C.F.R. § 3.310 is established here.    

The Board finds the second element of 38 C.F.R. § 3.310 
established here as well.  The evidence of record does not 
preponderate against the veteran's claim that a lumbar spine 
nerve disorder relates to his service-connected right knee 
disorder and his service-connected lumbar spine disorder.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).   

The medical evidence demonstrates that the veteran's nerve 
disorder is closely associated with the lumbar spine 
disorder.  The June 2001 VA compensation examiner noted 
"typical symptoms of spinal stenosis" such as radiation 
into the lower extremities through the L5-S1 patterns, while 
the October 2004 VA myelogram report stated that severe 
stenosis at L4 "compresses the nerve roots at this level."  
Moreover, the April and June 2001 VA examiners found that the 
veteran's right knee disorder aggravated his lumbar spine 
disorder to include the "typical symptoms of spinal 
stenosis" of radiation noted by the June 2001 examiner.  

In finding a lumbar nerve disorder related to service-
connected lumbar and knee disorders, the Board notes that it 
has reviewed two letters from VA physicians dated in February 
and June 2005.  

The February 2005 letter indicates that the veteran's lower 
extremity pain is not radicular, but is neuropathic and due 
to a post-surgical lower back infection.  The June 2005 
letter indicates that the veteran's lower extremity pain may 
be due to neurogenic claudication, or to neuropathic pain 
syndrome.  But this physician stated that further medical 
examination, following the veteran's release from prison, 
would be necessary to make a determination on which disorder 
caused the veteran's lower extremity pain.      

Though the RO relies on this evidence to deny the veteran's 
claim here, the Board finds this evidence insufficient to 
shift the preponderance of the evidence against the claim.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  See also Alemany, supra.  

In short, the February and June 2005 VA physician comments 
may support the proposition that the veteran has neuropathic 
pain as a result of an infection.  But these letters do not 
address the evidence of record indicating lower extremity 
radiculopathy from nerve compression.  See Reonal v. Brown, 5 
Vet. App. 548 (1993) (the weight of a medical opinion is 
diminished where the basis for the opinion is not stated).  
Moreover, neither of these letters is supported by a detailed 
rationale - neither explains why the veteran's demonstrated 
nerve compression is not now an issue.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (supporting clinical data or other rationale 
should accompany medical opinion).  

Indeed, the letters do not override the voluminous evidence 
of record showing that the veteran has lower spine disorders, 
that these disorders are productive of neurological symptoms 
into his lower extremities, and that these neurological 
symptoms are not only an essential part of the service-
connected lumbar spine disorder, but also are aggravated by 
the service-connected right knee disorder.  

As such, the Board finds that the evidence does not 
preponderate against the veteran's secondary service 
connection claim for a nerve compression disorder in the 
lumbar spine.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, 
Alemany and Gilbert, both supra.  


ORDER

1.	Entitlement to an increased schedular evaluation for the 
veteran's service-connected lumbar spine disorder is denied.  

2.	Entitlement to a temporary total disability evaluation 
from March 1, 2002 is denied.  

3.	Entitlement to a temporary total disability evaluation 
from September 1, 2003 is denied.

4.	Service connection for a nerve compression disorder in the 
lumbar spine is granted.  




REMAND

As noted, the veteran is currently incarcerated.  He and his 
representative state that, due to his incarceration, he was 
unable to attend scheduled VA compensation examinations in 
November 2004 and January 2005.  

Given the nature of his claims for SMC and for a TDIU, the 
Board finds additional VA medical examination necessary. 

VA may need to obtain a fee-basis examination due to the 
incarceration, or may need to arrange for a VA examiner to 
perform the examination in the prison where the veteran is 
incarcerated.  See Bolton v. Brown, 8 Vet. App. 185 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA 
must 'tailor [its] assistance to the peculiar circumstances 
of confinement . . . [as incarcerated veterans] are entitled 
to the same care and consideration given to their fellow 
[non-incarcerated] veterans).  

Accordingly, the case is REMANDED for the following action:

1.  To the extent feasible, the RO should 
arrange for an appropriate examination in 
order to determine the nature and 
severity of the veteran's service-
connected disorders.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Any indicated diagnostic tests and 
studies should be accomplished.        

2.  The examiner should then advance an 
opinion on whether the veteran is unable 
to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  See 38 
C.F.R. § 4.16 (2007). 

3.  The examiner should also advance an 
opinion on whether the veteran's service-
connected disabilities render him so 
helpless as to be in need of regular aid 
and attendance (i.e., actual requirements 
of personal assistance from others).  See 
38 U.S.C.A. § 1114(l) (West 2002) and 38 
C.F.R. § 3.352 (2007).

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


